DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wearable thing”, “footwear”, and “shankpiece” of claims 10-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claims 10-12, the wearable thing and footwear are only discussed in passing, which is insufficient to allow one of ordinary skill in the art to reproduce the claimed invention, as it is not clear how the power generation device is to be incorporated into the wearable device and/or footwear, much less what locations would be considered to be “in a vicinity” of a shankpiece of the footwear.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “in a vicinity” in claim 12 is a relative term which renders the claim indefinite. The term “in a vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhiro (JP 2011-160577).
With respect to claim 1, Yasuhiro discloses a power generation device (Fig 1) comprising: a housing (items 40 and 70); a first power generator (item 20) held in the housing so as to be allowed to vibrate (Fig 1 and abstract); and a second power generator (item 30) held in the housing so as to be allowed to vibrate (Fig1 and abstract), the second power generator being electrically isolated from the first power generator (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Hiroki (JP 2016-077037).
With respect to claim 2, Yasuhiro discloses the power generation device according to claim 1, wherein the first power generator (item 20) comprises: a first substrate (item 10, portion below first power generator) including a first fixed end fixed to a location near a middle of the housings (Fig 1, portion attached to support 40) and a first free end disposed at a location that is nearer to an end of the housing than to the first fixed end (Fig 1); and a first power generating part (item 21) formed on the first substrate (Fig 1), the second power generator (item 40) comprises: a second substrate (item 10, portion below second power generator), the second substrate including a second fixed end fixed to a location near the middle of the housing (Fig 1, portion attached to support 40) and a second free end disposed at a location that is nearer to an end of the housing than to the fixed first end (Fig 1); and a second power generating part (item 31) formed on the second substrate (Fig 1), and on condition that a direction the first substrate extends from the first fixed end toward the first free end is designated as a first direction and a direction the second substrate extends from the second fixed end toward the second free end is designated as a second direction (Fig 1, wherein the first and second directions are the directions extending to the respective first and second ends), the first direction and the second direction are opposite to each other, and the second fixed end is disposed so as to be shifted relative to the first fixed end in the second direction (Fig 1).
Yasuhiro does not disclose that the second substrate is different from the first substrate.
Hiroki teaches a power generation device including first and second power generation parts in which the second substrate is formed apart from and different than the first substrate (Fig 5).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the separate first and second substrate parts of Hiroki et al. with the power generation device of Yasuhiro for the benefit of eliminating the need for substrate between the two power generation devices (Fig 5 of Hiroki), as well as providing mechanical isolation between the two power generation devices (Paragraph 10 of Hiroki). 
With respect to claim 9, the combination of Yasuhiro and Hiroki discloses the power generation device according to claim 2. Yasuhiro discloses that a width of the housing is wider in the first direction than in a third direction that is perpendicular to the first direction and parallel to the first surface (Fig 1).
With respect to claim 13, the combination of Yasuhiro and Hiroki discloses the power generation device according to claim 2. Hiroki et al. discloses an insulating layer (space between the ends of the two power generators) between the first fixed end and the second fixed end to provide insulation between the first fixed end and the second fixed end (Fig 5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Hiroki and Churchill et al. (US 2010/0194240).
With respect to claim 5, the combination of Yasuhiro and Hiroki discloses the power generation device according to claim 2. Yasuhiro discloses that the first substrate further comprises: a first surface disposed between the first fixed end and the first free end; and a second surface that is disposed opposite to the first surface and between the first fixed end and the first free end (Fig 1), the second substrate further comprises: a third surface disposed between the second fixed end and the second free end; and a fourth surface that is disposed opposite to the third surface and between the second fixed end and the second free end (Fig 1).
Yasuhiro does not disclose that the first power generating part is formed on both the first surface and the second surface, and the second power generating part is formed on both the third surface and the fourth surface.
Churchill et al. teaches a piezoelectric power generating device in which the first power generating part is formed on both the first surface and the second surface, and the second power generating part is formed on both the third surface and the fourth surface (Fig 1, wherein the power generating part includes piezoelectric parts 201 and 20b on both surfaces).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to form power generating parts on the first /second surfaces and the third/forth surfaces of the power generating parts of Yasuhiro, as taught by Churchill et al., for the benefit of providing an additional source of power generation (Paragraphs 43-44 of Churchill et al.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Hiroki and Jeong et al. (US 2016/0013873).
With respect to claim 6, the combination of Yasuhiro and Hiroki discloses the power generation device according to claim 2.
Yasuhiro does not disclose a rectifier including a first rectifier circuit electrically connected with the first power generating part and a second rectifier circuit electrically connected with the second power generating part, the rectifier being configured to synthesize electric power that has passed through the first rectifier circuit and electric power that has passed through the second rectifier circuit.
Jeong et al. teaches a piezoelectric power generation device that includes a rectifier including a first rectifier circuit (item 410) electrically connected with the first power generating part and a second rectifier circuit (item 420) electrically connected with the second power generating part, the rectifier being configured to synthesize electric power that has passed through the first rectifier circuit and electric power that has passed through the second rectifier circuit.(Fig 10).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the rectifier circuits of Jeong et al. with the power generation device of Yasuhiro for the benefit of converting to the signals generated by the piezoelectric parts into useful electrical signals (Paragraphs 80-81 of Jeong et al.).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Hiroki and Kang et al. (US 2015/0008795).
With respect to claim 7, the combination of Yasuhiro and Hiroki discloses the power generation device according to claim 2.
Yasuhiro does not disclose that the housing comprises a fastening unit to fasten the first fixed end and the second fixed end.
Kang et al. teaches a piezoelectric power generation device in which the housing comprises a fastening unit to fasten the first fixed end and the second fixed end (Fig 2, paragraph 55).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the fasteners of Kang et al. with the piezoelectric power generation device of Yasuhiro for the benefit of ensuring securely mounting the fixed end to the support (Fig 2 and Paragraph 55 of Kang et al.).
With respect to claim 8, the combination of Yasuhiro, Hiroki, and Kang et al. discloses the power generation device according to claim 7. Kang et al. discloses the use of first and second fastening parts for first and second power generation units at the first and second ends of the power generation parts (Fig 2). Hiroki discloses that the first and second ends (which correspond to the positions of the first and second fastening parts) are disposed in a manner that a gap is provided between the first and second ends (Fig 5), and a midpoint of a line segment joining the first free end and the second free end along the second direction is located in the gap (Fig 5).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Priya et al. (US 2008/0174273) in view of Yasuhiro and Hiroki.
With respect to claim 10, Priya et al. discloses a sensor-incorporated body comprising: a wearable thing (Paragraph 40); a power generation device, the power generation device being housed in the wearable thing and being configured to output alternating current power in response to an external force applied to the wearable thing; and a controller electrically connected to the power generation device (Figs 11A-11B and paragraph 35).
Priya et al. does not disclose the power generation device according to claim 9.
The combination of Yasuhiro and Hiroki teaches the power generation device according to claim 9.
Before the effective filing, it would have been obvious to combine the power generation device of claim 9, as taught by Yasuhiro and Hiroki, with the wearable power generation device of Priya et al. for the benefit of reducing vibration energy loss (Problem to be Solved and Solution sections of Yasuhiro).
With respect to claim 11, the combination of Priya et al., Yasuhiro, and Hiroki discloses the sensor-incorporated body according to claim 10. Priya et al. discloses a rectifier between the controller and the power generation device to convert the alternating current power into direct current power (Figs 11a-11b).
With respect to claim 12, the combination of Priya et al., Yasuhiro, and Hiroki discloses the sensor-incorporated body according to claim 11. Priya et al. discloses that the wearable thing is footwear (Paragraph 40), and the power generation device is housed in a vicinity of a shankpiece of the footwear (Paragraph 40, based on the broadest reasonable interpretation in light of the specification, which only mentions the wearable thing and footwear in passing, any location within or on the shoe would be “in a vicinity” of the shankpiece).
Allowable Subject Matter
Claims 3-4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “the first fixed end partly overlaps the second fixed end when viewed along a third direction perpendicular to both the first direction and a direction the first substrate extends from the first surface to the second surface” in combination with the remaining elements of claim 3. The prior art does not disclose or suggest “the first fixed end partly overlaps the second fixed end when viewed along a direction the first substrate extends from the first surface to the second surface: in combination with the remaining elements of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837